EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement") is entered into as of the date executed
below and is deemed effective on November 1, 2011 by and between Profit Planners
Management Inc. (the "Company") and Wesley Ramjeet, an individual residing at
279 Plainfield Road, Edison, NJ 08820  ("Executive").
 
1.
Employment.

 
The Company hereby agrees to employ Executive, and Executive hereby agrees to be
employed by the Company, on the terms and subject to the conditions set forth in
this Agreement.  The parties agree that this Agreement commences on November 1,
2011 and will remain in effect unless and until terminated in accordance with
the terms and conditions set forth in this Agreement.  The actual period from
commencement of Executive’s employment until the Completion Date (as defined in
Section 6.4) shall be referred to herein as the "Employment Period."
 
2.
Position and Duties.

 
The Company shall employ Executive during the Employment Period as the Chief
Executive Officer of the Company, provided, however, that Executive may have
such other titles in addition thereto  as the Board of Directors of the Company
(the “Board”) determines in its sole discretion. Executive shall report to the
Board of the Company. Executive shall have such responsibilities as may, from
time to time, be duly authorized or directed by the Board. During the Employment
Period, Executive shall perform faithfully and loyally and to the best of his
abilities the duties assigned to him hereunder. Executive shall act at all times
according to what is reasonably believed to be in the best interests of the
Company. Executive shall devote his full business time, attention and effort to
the affairs of the Company. The Executive can be engaged in other business as
long as such business activity does not interfere with his role as Chief
Executive Officer of the Company. The foregoing is not intended to restrict
Executive's ability to engage in charitable, civic or community activities to
the extent that such activities do not materially interfere with his duties
hereunder.
 
3.
Term.



The term of Executive’s employment under this Agreement (the “Term”) shall
commence on November 1, 2011 (the “Effective Date”), and, subject to the terms
hereof, shall terminate on the third (3rd) anniversary of the Effective Date;
provided that, the Term of this Agreement will automatically renew for
successive one-year periods thereafter, unless, at least thirty days prior to
the applicable expiration date, either party gives the other written notice of
non-renewal.


4.
Compensation.

 
Executive acknowledges and agrees that his right to compensation under this
Agreement shall terminate on the Completion Date except as otherwise provided
hereunder. As compensation for the services to be rendered by Executive pursuant
to this Agreement, the Company shall pay to Executive the following
compensation:
 
4.1           Base Salary:  During the Employment Period, the Company shall pay
to Executive a base salary as follows ("Base Salary"):
 
i)  $150,000 per annum in year 1 of this agreement, beginning on November 1,
2011;
ii)  $200,000 per annum in year 2 of this agreement, beginning on November 1,
2012 and

 
1

--------------------------------------------------------------------------------

 

iii) $250,000 per annum in year 3 of this agreement, beginning on November 1,
2013.


The Base Salary is payable on the Company's regular payroll schedule. The
Company shall deduct from the Base Salary paid to Executive the required
federal, state and local withholding taxes, as well as any other authorized
deductions.
 
4.2           Performance Bonus: Executive will be eligible to earn an annual
performance bonus (“Performance Bonus”) in addition to his Base Salary. The
amount of the Executive’s Performance Bonus will be based on the meeting of
certain annual Company performance objectives determined by the Board, as
detailed in Schedule A to this Agreement. Any Performance Bonus earned by
Executive shall be paid at the end of the Company’s fiscal year. The Company
shall deduct from any Performance Bonus paid to Executive the required federal,
state and local withholding taxes, as well as any other authorized deductions.
 
4.3           ESOP Participation:  Promptly following the establishment of an
ESOP or other stock based employee compensation plan (the “Plan”) and at the
discretion of the Board, the Company may issue to Executive options to purchase
shares of the Company’s common stock (the “Options”) pursuant to the terms of
such Plan.  Such Options shall vest according to the vesting schedules contained
in the Plan.
 
4.4           Expense Reimbursement.  During the Employment Period, the Company
shall reimburse Executive, in accordance with the Company’s policies and
procedures, for all proper and reasonable expenses incurred by him in the
performance of his duties hereunder. Company shall pay to Executive the
following on a monthly basis to cover expenses incurred by Executive in the
execution of his duties under this Agreement:
 
i)   $1,500 per month to cover automobile expenses, and
ii)  $1,500 per month to cover the cost of a home office for Executive.


4.5           Benefits.  Executive shall be entitled to participate in any
benefit plans established by the Company, including coverage under any medical
insurance plan established and maintained by the Company.


5.
Termination Upon Death or Disability.

 
5.1           Death.  Upon the death of Executive, this Agreement shall
automatically terminate and all rights of Executive and his heirs, executors and
administrators to compensation and other benefits under this Agreement shall
cease, except as provided in Section 7.1 hereof.
 
5.2           Disability.  The Company may, at its option, terminate this
Agreement upon written notice to Executive if Executive, because of physical or
mental incapacity or disability, fails to perform the essential functions of his
position required of him hereunder for a continuous period of 90 days within any
twelve-month period.  Upon such termination, all obligations of the Company
hereunder shall cease, except as provided in Section 7.1 hereof.  In the event
of any dispute regarding the existence of Executive's incapacity hereunder, the
matter shall be resolved by the determination of a physician to be mutually
selected and agreed upon by the Company and Executive.  Executive agrees that he
will submit to appropriate medical examinations for purposes of such
determination.
 
 
2

--------------------------------------------------------------------------------

 

6.
Termination by the Company or Executive.

 
6.1           Termination by Company.  This Agreement constitutes an at-will
employment contract between the Executive and the Company, and as such it may be
terminated by the parties hereto by the delivery of a written Notice of
Termination pursuant to Section 6.3 below. The compensation payable to Executive
in the event of a Termination of this Agreement is determined by Section 7
hereto.
 
6.1.1           For the purposes of this Agreement "Cause" shall mean any one or
more of the following:
 
(a)  performance by Executive of his duties in a manner which is deemed
unsatisfactory and which has continued for more than thirty (90) days following
written notice of such non-performance from the Board in its sole and exclusive
discretion;
 
(b) any willful and material failure or refusal by Executive to perform his
duties under this Agreement (other than by reason of Executive's death or
disability) which has continued for more than thirty (30) days following written
notice of such non-performance from the Board;
 
(c) any intentional act of fraud or embezzlement by Executive in connection with
his duties hereunder or in the course of his employment hereunder, or the
admission or conviction of, or entering of a plea of nolo contendere by,
Executive of any felony or any lesser crime involving, fraud, embezzlement or
theft;
 
(d) any willful misconduct or personal dishonesty of Executive resulting, in the
good faith determination of the Board, in a material loss to the Company or any
of its affiliates, successors or assigns, or in material damage to the
reputation of the Company or any of its affiliates, successors or assigns;
 
(e) any material breach by Executive of any of the covenants contained in this
Agreement which has continued for more than thirty (60) days following written
notice of such breach from the Board.
 
(f) any material failure of Executive to comply with Company policies or
procedures which has continued for more than thirty (60) days following written
notice of such non-performance from the Board.
 
6.2           Termination by Executive.  Executive shall be entitled to
terminate his employment hereunder for Good Reason.
 
6.2.1           For the purposes of this Agreement "Good Reason" shall mean any
one or more of the following:
 
(a)  any failure by the Company to comply with any material provision of this
Agreement;
 
(b)  any substantial change of Executive's job duties as Chief Executive Officer
of the Company, made by the Board and not agreed to by Executive;
 
 
3

--------------------------------------------------------------------------------

 

(c) any failure or refusal of a successor to the Company or the purchaser of
all, or substantially all, of the assets of the Company to assume the Company’s
obligations under this Agreement.
 
6.3           Notice of Termination.  Any termination of Executive's employment
by the Board or by Executive shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 6
herein.  Executive shall provide one month notice of termination to the Company
whenever reasonably possible.
 
6.4           Completion Date.  "Completion Date" shall mean the earliest of:
(i) the expiration of the Term of this Agreement, including any extensions
thereof under Section 3 hereof, (ii) if Executive's employment is terminated
because of death, the date of Executive's death, (iii) if Executive's employment
is terminated for disability, the date of such notice to Executive pursuant to
Section 5.2 herein; and (iv) if Executive's employment is terminated pursuant to
Sections 6.1 or 6.2 hereof, or for any other reason other than death or
disability, the date specified in the Notice of Termination.
 
7.
Compensation Upon Termination.

 
7.1           If Executive's employment is terminated (i) by reason of
Executive’s death or disability; (ii) by Executive other than for Good Reason,
or (iii) by the Board not for Cause, Executive shall be entitled to receive only
the portion of his Base Salary which shall have accrued through the Completion
Date and not been previously paid. In addition, the executive shall also receive
six months of salary upon termination. In addition, the executive shall continue
to have medical insurance coverage for twelve months after his termination date.
Executive’s participation in the Company’s employee benefit plans or programs,
if any, shall cease in accordance with the terms of such plans or programs as
then in effect, and all un-vested options issued to Executive under the ESOP, or
any other compensation plan, shall expire on the Completion Date.
 
7.2           If Executive's employment is terminated: (i) by the Board for
Cause; or (ii) by Executive for Good Reason, Executive shall be entitled to
receive: (a) the portion of his Base Salary which shall have accrued through the
Completion Date and not been previously paid, (b) any Performance Bonus
compensation which shall have accrued through the Completion Date and not been
previously paid, and (c) the employee benefits to which Executive is entitled
upon his termination of employment, in accordance with the terms of such plans
or programs of the Company, if any, then in effect.
 
8.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when (i)
delivered personally or by overnight courier to the following address of the
other party hereto (or such other address for such party as shall be specified
by notice given pursuant to this Section) or (ii) sent by facsimile to the
following facsimile number of the other party hereto (or such other facsimile
number for such party as shall be specified by notice given pursuant to this
Section), with the confirmatory copy delivered by overnight courier to the
address of such party pursuant to this Section.
 
If to the Company:             Profit Planners Management, Inc.
350 Madison Avenue, 8th Floor
New York, N.Y. 10017
Attn:  Bradley Steere

 
4

--------------------------------------------------------------------------------

 

If to Executive, to:             Wesley Ramjeet
279 Plainfield Road,
Edison, NJ 08820


9.             Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
10.           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.
 
11.           Successors and Assigns.  This Agreement is personal to Executive
and shall not be assignable by Executive.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns; the
Company may assign and transfer its rights and obligations under this Agreement,
by operation of law or otherwise, to any successor to all or substantially all
of its equity ownership interests, assets or business by dissolution, merger,
consolidation, transfer of assets, or otherwise as permitted under the Company’s
Articles of Incorporation.  Except as stated herein, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
and their respective successors and permitted assigns any rights or remedies
under or by reason of this Agreement.
 
12.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
without regard to principles of conflict of laws.
 
13.           Representations and Warranties.  Executive represents, warrants
and agrees that he has all right, power, authority and capacity, and is free to
enter into this Agreement; that by doing so, Executive will not violate or
interfere with the rights of any other person or entity; and that Executive is
not subject to any contract, understanding or obligation that will or might
prevent, interfere or conflict with or impair the performance of this Agreement
by Executive.  Executive further represents, warrants, and agrees that he will
not enter into any agreement or other obligation while this Agreement is in
effect that might conflict or interfere with the operation of this Agreement or
his obligation hereunder.
 
14.           Waiver.  No waiver of any breach of any term of this Agreement
shall be construed to be, nor shall be, a waiver of any breach of any other
terms of this Agreement.  No waiver shall be binding unless it is in writing and
signed by the party waiving the breach.  No course of conduct or failure or
delay in enforcing the provisions of this Agreement shall affect the validity,
binding effect or enforceability of this Agreement.
 
15.           Modification.  Neither this Agreement nor the provisions contained
herein may be extended, renewed, amended or modified other than by a written
agreement executed by Executive and the Board.
 
16.           Construction.  The rule that a contract is construed against the
party drafting the contract is hereby waived, and shall have no applicability in
construing this Agreement or the terms hereof.  Any headings and captions used
herein are only for convenience and shall not affect the construction or
interpretation of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 

17.           Legal Representation.  The parties understand that this is a
legally binding contract and acknowledge and agree that they have had a
reasonable opportunity to consult with legal counsel of their choice prior to
execution.
 
18.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same original instrument.
 
19.           Covenant Not to Disclose Information; Exclusive Employment,
Remedies. The parties hereto recognize that Proprietary Information (as
hereinafter defined) is important, material and confidential. Accordingly, the
Executive shall not, directly or indirectly, during the term of this Agreement
or at any time thereafter, without the prior written consent of the Company,
disclose, use or permit any other business, firm, corporation, person or other
entity to disclose, use or have access to Proprietary Information, except as may
be necessary in connection with the Executive's provision of services under this
Agreement. As used in this Agreement, "Proprietary Information" means
information disclosed to or obtained by the Executive as a result of or related
to his relationship with the Company, whether or not acquired during business
hours, including, but not limited to, information concerning the Company's
business, customers, operations, and services.
 
20.           Covenant Not to Compete.  During Executive’s employment hereunder,
and during a period of three months following the Completion Date if Executive
has either resigned other than for Good Reason, or been terminated for Cause,
the Executive will not, directly, whether as an owner, partner, shareholder,
Executive, co-venturer or otherwise, or through any other “person” (which, for
purposes of this subsection, shall mean an individual, a corporation, a
partnership, an association, a joint-stock company, a trust, or any
unincorporated organization), compete in any state or territory of the United
States or any geographic area outside of the United States with the Company or
its affiliates in any business directly engaged in by the Company or its
affiliates. The restriction on competition for the purposes of this Agreement
shall not include the passive ownership of securities in any public enterprise
and exercise of rights appurtenant thereto, so long as such securities represent
no more than ten percent (10%) of the voting power of all securities of such
enterprise and do not include active management or effective control of said
enterprise.
 
21.           Covenant Not to Solicit.  During Executive’s employment hereunder
and during a period of three months following the Completion Date of his
employment with the Company, Executive will not, directly or indirectly, whether
as an owner, partner, shareholder, Executive, co-venturer or otherwise, or
through any other “person” (which, for purposes of this subsection, shall mean
an individual, a corporation, a partnership, an association, a joint-stock
company, a trust, or any unincorporated organization), (1) hire or attempt to
hire any employee of the Company or any affiliates thereof (2) directly, request
or cause customers, suppliers or other parties with whom the Company or any of
its affiliates has a business relationship to cancel or terminate any such
business relationship with the Company or any affiliates thereof; and (3)
solicit from a customer of the Company or its affiliates any business which is
competing with or related to the business of the Company or its affiliates, or
with the products or services of the Company or its affiliates.


22.           All business conducted, generated, or produced by the Executive
must be through the Company, unless the Company previously has otherwise
specifically consented in writing.
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the parties hereto execute and effectuate this Agreement as
of the last date stated below.
 

   
PROFIT PLANNERS MANAGEMENT, INC.
       
Dated: _____________
 
By:
       
Bradley Steere
     
Director
       
Dated: _____________
 
By:
       
Wesley Ramjeet

 
 
7

--------------------------------------------------------------------------------

 

Schedule A


Performance Bonus


Performance Bonus Payable


Executive shall earn and be paid, in cash, a Performance Bonus based on the
revenue and capitalization of the Company, as described below:


Bonus Amount
 
Revenue of Company
     
$50,000
 
Payable on the Company reaching $1.5 million in revenue.
     
$50,000
 
Payable for each additional $1 million in revenue booked by the Company after
the initial $1.5 million of revenue identified above.
     
$25,000
 
Payable on every $1 million of capital raised.


 
8

--------------------------------------------------------------------------------

 